OPINION AND ORDER
STEPHENS, Chief Justice.
Linda K. West is an attorney who represented Jerry Walker in the above-styled case. A motion for discretionary review *156was filed in this Court and denied by Order entered May 31, 1986. The motion lacked merit, and appeared to the Court to be frivolous.
On June 4, 1986, this Court entered an Order directing Ms. West to appear before the Court on June 25, 1986 to show cause, if any she could, why the motion for discretionary review she filed was not frivolous, and why an appropriate sanction should not be imposed.
Ms. West appeared before the Court on June 25, 1986, was sworn, and offered testimony as to why she believed the motion was not frivolous.
The motion for discretionary review sought review of a decision of the Court of Appeals affirming Jerry Walker’s conviction in the Shelby Circuit Court of second-degree escape. The only question of law raised in the motion for discretionary review was whether the conviction was sustained by sufficient competent evidence of Walker’s escape from a detention facility.
Ms. West’s argument on behalf of Walker is uncommonly weak. Even Walker’s own version of the testimony of the three trial witnesses clearly showed the evidence of escape to be sufficient. The first witness, another inmate at the Shelby County jail, testified that, on the evening of November 27, 1983, he heard noise and saw someone leave a cell. Next on the stand was the jailer, who testified from jail records that Walker, incarcerated since May of 1983, had escaped on November 27, 1983. Finally, a detective testified that, on the morning of November 28, 1983, he found and arrested Walker and two other escapees, all of whom were located in the crawl space beneath a home. Walker offered no proof.
The excuse offered by Ms. West at the show cause hearing was that the motion was filed in good faith and that it was not frivolous. We are unpersuaded, and are of the opinion that the motion is devoid of merit. Freeman v. Commonwealth, Ky., 697 S.W.2d 133 (1985).
After reviewing the motion and hearing Ms. West’s testimony advanced at the show cause hearing, we find that attorney Linda K. West has addressed a frivolous motion for discretionary review to this Court. She is fined $100 for filing this frivolous motion.
In consideration of this being the first sanction against Ms. West, payment of the fine is suspended subject to further conduct.
STEPHENS, C.J., and GANT, STEPHENSON, WHITE, WINTERSHEIMER and VANCE, JJ., sitting.
LEIBSON, J., not sitting.